The appeal in this case was filed with the clerk of this court on the 14th day of December, 1909. The county court of Jefferson county, on the 8th day of November, 1909, made an order extending the time within which to make and serve case-made, and fixed the time for filing the appeal in this court at sixty days from the 4th day of October, 1909. The appeal not having been filed until after the expiration of the time allowed by the court, we are without jurisdiction to consider it, and under repeated holdings it will have to be dismissed, and it is so ordered.